Action to recover the amount of the pension of the plaintiff, a police officer, who retired under the provisions of the Greater New York Charter in 1924, on which payment was suspended during the time that he was chief of police of the city of Long Beach. The contract made with him, for which he furnished consideration, was that the pension should be for his natural life and should not be revoked, repealed or diminished. (Greater New York Charter, § 355.) His rights at the time he retired were restricted only by section 1560, which forbade his holding office or taking employment under the city government, with certain exceptions, under penalty of having his pension suspended. He has not violated those provisions. He obtained a vested right to his pension under a contract not subject to impairment by the subsequent amendment of section 32 of the Civil Service Law (Laws of 1932, chap. 78). This statute did not have the effect of repealing the provisions of the charter above cited, or otherwise affect plaintiff’s rights. (Gen. Const. Law, § 93.) Order granting judgment on the pleadings and the judgment entered thereon unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present — Lazansky, P. J., Hagarty, Tompkins, Davis and Johnston, JJ.